Exhibit 10.36

Limited Liquidity Program for Shares of ARAMARK Holdings Corporation

 

Purpose   

To permit eligible employees to obtain limited liquidity with respect to their
shares of stock of ARAMARK Holdings for cash needs. The program is not intended
to be utilized for diversification. The existing Hardship Policy would be
maintained.

 

Timing   

Twice each year, following the issuance of the new valuation.

 

Eligible Shares   

Investment shares owned by stockholders for at least one year and shares
acquired pursuant to the exercise of Installment Stock Purchase Opportunities
(“ISPO Shares”); provided such shares have been owned for at least one year.
Shares obtained as a result of the exercise of options other than ISPOs are not
eligible for sale in the program.

 

Eligible Employees   

All employees and their permitted transferees with investment shares or ISPO
Shares, except members of the Management Committee and their permitted
transferees. Permitted transferees can only participate with the express written
consent of the underlying employee and all limits apply in the aggregate to the
holdings of each employee and his or her permitted transferees.

 

Minimum Sale Amount (any transaction)

 

   $10,000

Maximum Sale Amount (annually)

 

   Lower of 10% of investment shares and ISPO Shares or $100,000

Retention Requirement

 

   Employees would be required to hold at least two- thirds of their original
investment shares and ISPO Shares Number of Sale Opportunities   

Employees can participate twice in any one year, subject to the annual Maximum
Sale Amount (e.g. as long as the total sales do not exceed the lower of 10% of
the investment shares and ISPO Shares or $100,000). Employees can only
participate two out of every three years.

 

Amended June 21, 2011